UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1842



GREGORY G. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


FEDERAL EXPRESS CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-433-3-MU)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory G. Williams, Appellant Pro Se. Stacy Kaplan Weinberg, John
Barnwell Anderson, PARKER, POE, ADAMS & BERNSTEIN, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory G. Williams appeals the district court’s order grant-

ing Defendant’s motion for summary judgment on his employment dis-

crimination complaint.    We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.   See Williams v.

Federal Express Corporation, No. CA-97-433-3-MU (W.D.N.C. May 25,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 18, 1999, the district court’s records show that it was entered
on the docket sheet on May 25, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2